
	
		IIA
		Calendar No. 511
		111th CONGRESS
		2d Session
		S. J. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2010
			Mr. DeMint introduced
			 the following joint resolution; which was read the first time
		
		
			August 4, 2010
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		 Proposing a balanced budget amendment to the
		  Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				—
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless two-thirds of the whole
				number of each House of Congress shall provide by law for a specific excess of
				outlays over receipts by a rollcall vote.
					2.The limit on the debt of the United States
				held by the public shall not be increased, unless two-thirds of the whole
				number of each House shall provide by law for such an increase by a rollcall
				vote.
					3.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					4.A bill to increase the internal revenue
				shall require for final adoption in each House the concurrence of two-thirds of
				the whole number of that House by rollcall vote.
					5.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in effect.
				The provisions of this article may be waived for any fiscal year in which the
				United States is engaged in military conflict which causes an imminent and
				serious military threat to national security and is so declared by a joint
				resolution, adopted by a majority of the whole number of each House, which
				becomes law.
					6.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts.
					7.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government except for
				those for repayment of debt principal.
					8.The provisions of this article respecting
				the internal revenue shall take effect upon the date of ratification of this
				article. The remaining provisions of this article shall take effect beginning
				with the later of the second fiscal year beginning after its ratification or
				the first fiscal year beginning after December 31,
				2015.
					.
		
	
		August 4, 2010
		Read the second time and placed on the
		  calendar
	
